NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

MARCUS ANTONIO TRIBBITT,           )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-3237
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; William D. Sites,
Judge.

Marcus Antonio Tribbitt, pro se.


PER CURIAM.

             Affirmed. See Galindez v. State, 955 So. 2d 517 (Fla. 2007); Tucker v.

State, 726 So. 2d 768 (Fla. 1999); Knight v. State, 6 So. 3d 733 (Fla. 2d DCA 2009);

Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004).



KELLY, MORRIS, and SLEET, JJ., Concur.